Opinion by
Richardson, J.
At the trial, it was stipulated that the importing vessel did, in fact, leave Mexico on April 19, 1954. In view of the stipulation and following Abstract 47519, United States v. Abell Forwarding Co., Inc., 73 Treas. Dec. 1426, Reap. Dec. 4248, and Forman v. Peaslee, 9 Fed. Cas. 452, it was held that the rate of exchange in effect on the date of exportation, April 19, 1954, should have been used to convert the Mexican currency to American dollars in liquidating the involved entries. ( Accordingly, the protest was sustained, and the collector was directed to reliquidate the entries and make refund accordingly.